MEMORANDUM **
Leroy and Amelda Compton appeal pro se the district court’s orders affirming the bankruptcy court’s orders dismissing their Chapter 13 petition for failure to submit a feasible plan and overruling their objections to the Internal Revenue Service’s claim for unpaid federal taxes. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s decision on appeal from a bankruptcy court’s decision, Sticka v. Wilbur (In re Wilbur), 126 F.3d 1218, 1219-20 (9th Cir.1997), and we therefore independently review the bankruptcy court’s determinations without deference to the district court, Levin v. Maya Constr. (In re Maya Constr. Co.), 78 F.3d 1395,1398 (9th Cir.1996). We affirm.
Because the record indicates that the Comptons submitted little admissible evidence in the bankruptcy court, we agree with the bankruptcy court that the Comp-tons failed to meet their burden of rebutting the government’s presumptively valid proofs of claim. See Franchise Tax Bd. v. MacFarlane (In re MacFarlane), 83 F.3d 1041,1044 (9th Cir.1996).
We have reviewed the Comptons’ remaining contentions and conclude that they are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.